Citation Nr: 1801275	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  17-11 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for skin cancer on neck, right arm and head.

2. Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1952 to September 1979 to include service in the Republic of Vietnam from November 1965 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2015 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In October 2017, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that his skin disorders to include diagnoses of squamous cell carcinoma of the skin, skin neoplasms, and melanoma are related to service.  Specifically, the Veteran states that over 20 years as an aircraft mechanic in the Air Force, he worked with hazardous materials and solvents such as paint remover and astringent carcinogens which he believes contributed to his skin cancers. See October 2017 Hearing Transcript pp. 4, 5, 11-12, 14.  The Veteran described having constant sun exposure on the flight line in service.  He also alleges possible exposure to Agent Orange from his service in Vietnam. Id. 

The Board acknowledges that the Veteran had verified service in the Republic of Vietnam and that exposure to herbicides is therefore presumed.  With that said, however, service connection on the basis of exposure to herbicides is not warranted as the Veteran's diagnosed skin disorders are not listed as qualifying skin conditions. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

While presumptive service connection is not for application in this case, the Board finds that additional development is needed contemplating the Veteran's testimony and assertions of entitlement to service connection on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Additionally, remand is warranted as there is insufficient medical evidence for the Board to make a decision on whether any of the claimed skin disorders are directly related to service, to include his exposure to constant sun exposure and hazardous chemicals. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the RO should obtain an opinion regarding the etiology of his claimed skin disorders.

Furthermore, based on the Veteran's statements that he "had trouble understanding the instructions from the examiner" during his hearing evaluation, the Board finds that a new examination is warranted to ascertain the current nature and severity of his service-connected hearing loss. See Notice of Disagreement dated June 2015.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file, to include a copy of this remand, to an appropriate medical professional to provide an opinion for service connection for the claimed skin disorders.  

The claims file must be made available and reviewed by the examiner.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder is directly related to the Veteran's time on active duty from December 1952 to September 1979 to include service in the Republic of Vietnam from November 1965 to November 1966.  

For purposes of this decision, the examiner is to assume that the Veteran was exposed to Agent Orange from his verified service in Vietnam and exposed to hazardous chemicals associated with his over 20 years of working as an aircraft mechanic.  a) The examiner is to specifically address the Veteran's assertions regarding the hazardous materials and solvents such as paint remover and astringent carcinogens and believe that such exposure contributed to his skin conditions.  b) The examiner is to address the Veteran's assertions that his constant sun exposure on the flight line contributed to his skin conditions.   
 
2. Schedule the Veteran for a VA examination to determine the nature and severity of his bilateral hearing loss.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

3. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims.  If the determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


